Exhibit. 10.5

THIRD AMENDMENT

OF

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

(2005 Restatement)

WHEREAS, Entegris, Inc. (the “Principal Sponsor”) has heretofore established and
maintains a 401(k) and profit sharing plan which was amended and restated in a
document effective August 5, 2005, and entitled “ENTEGRIS, INC. 401(k) SAVINGS
AND PROFIT SHARING PLAN (2005 Restatement),” as amended by two amendments
(collectively, the “Plan Statement”); and

WHEREAS, The Principal Sponsor has reserved to itself the power to make further
amendments of the Plan Statement.

NOW, THEREFORE, The Plan Statement is hereby amended as follows:

1. MATCHING CONTRIBUTIONS. Effective for Plan Years beginning on or after
January 1, 2006, the last sentence of Section 3.3.1 of the Plan Statement shall
be amended to read in full as follows:

Such Employer matching contributions made with respect to any elective
contributions made during any quarter of the Plan Year shall be delivered to the
Trustee for deposit in the Fund no later than the last day of the immediately
following quarter of the Plan Year.

2. HARDSHIP DISTRIBUTIONS. Effective for all hardship distributions made on or
after January 1, 2006, Section 7.2.2(a) of the Plan Statement shall be amended
to read in full as follows:

 

  (a) Purposes. Hardship distributions shall be allowed under Section 7.2.2 only
if the Participant establishes that the hardship distribution is to be made for
one of the following purposes:

 

  (i) expenses for (or necessary to obtain) medical care for the Participant,
the Participant’s spouse or any dependents of the Participant (as defined in
section 152 of the Code and without regard to sections 152(b)(1), 152(b)(2) and
152(d)(1)(B) of the Code) that would be deductible under section 213 of the Code
(determined without regard to whether the expenses exceed seven and one-half
percent (7.5%) of adjusted gross income),

 

  (ii) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments),



--------------------------------------------------------------------------------

  (iii) payment of tuition, room and board and related educational fees for the
next twelve (12) months of post-secondary education for the Participant or the
Participant’s spouse, children or dependents (as defined in section 152 of the
Code and without regard to sections 152(b)(1), 152(b)(2) and 152(d)(1)(B) of the
Code),

 

  (iv) payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage of that
principal residence,

 

  (v) payments for burial or funeral expenses of the Participant’s deceased
parent, spouse, children or dependents (as defined in section 152 of the Code
and without regard to section 152(d)(1)(B) of the Code), or

 

  (vi) expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under section 165 of the
Code (determined without regard to whether the loss exceeds ten percent (10%) of
adjusted gross income).

Such purposes shall be considered to be an immediate and heavy financial need of
the Participant.

3. HARDSHIP DISTRIBUTIONS. Effective for all hardship distributions made on or
after January 1, 2006, the second to the last sentence of Section 7.2.2(b) of
the Plan Statement shall be amended to read in full as follows:

In addition, a hardship distribution which includes a portion of the
Participant’s Retirement Savings Account shall not be allowed unless the
Participant has obtained all distributions, including distribution of ESOP
dividends under section 404(k) of the Code but not including other hardship
distributions, and all nontaxable loans (at the time of the loan) currently
available under all plans maintained by the Employer and Affiliates.

4. APPENDIX D. Effective for Plan Years beginning on or after January 1, 2006,
Appendix to the Plan Statement shall be amended by substituting therefore the
Appendix D attached to this amendment.

5. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

-2-



--------------------------------------------------------------------------------

APPENDIX D

401(k), 401(m) & 402(g) COMPLIANCE

Introduction. This Appendix D contains rules for complying with the
nondiscrimination provisions of sections 401(k) and 401(m) of the Code and the
limitations imposed under section 402(g) of the Code.

SECTION 1

SECTION 402(g) COMPLIANCE

 

1.1. Excess Deferrals.

1.1.1. In General. A Participant may attribute to this Plan any excess deferrals
made during a taxable year of the Participant by notifying the Committee in
writing not later than the March 1 following such taxable year of the amount of
the excess deferral to be assigned to the Plan. A Participant shall be deemed to
have notified the Plan of excess deferrals to the extent the Participant has
excess deferrals for the taxable year calculated by taking into account only the
amount of elective contributions allocated to the Participant’s Retirement
Savings Account and to any other plan of the Employer and Affiliates.
Notwithstanding any other provision of the Plan Statement, a Participant’s
excess deferrals, plus any income and minus any loss allocable thereto, shall be
distributed to the Participant no later than the first April 15 following the
close of the Participant’s taxable year. If a Participant is eligible to make
catch-up contributions pursuant to Section 2 of the Plan Statement but such
Participant does not make the catch-up contributions or does not make the
maximum allowable catch-up contributions for such taxable year, then the
Participant’s excess deferrals shall first be re-characterized as catch-up
contributions, to the extent permitted under section 414(v) of the Code, and any
remaining excess deferrals, plus any income and minus any loss allocable
thereto, shall be distributed to the Participant no later than the first
April 15 following the close of the Participant’s taxable year.

1.1.2. Definitions. For purposes of this Appendix, excess deferrals shall mean
the amount of elective contributions allocated to the Participant’s Retirement
Savings Account for a Participant’s taxable year and which the Participant or
the Employer, where applicable, allocates to this Plan pursuant to the claim
procedure described below.

1.1.3. Claims. The Participant’s claim shall be in writing; shall be submitted
to the Committee not later than March 1 with respect to the immediately
preceding taxable year; shall specify the amount of the Participant’s excess
deferrals for the preceding taxable year; and shall be accompanied by the
Participant’s written statement that if such amounts are not distributed, such
excess deferrals, when added to amounts deferred under other plans or
arrangements described in sections 401(k), 402A, 408(k), 408(p), 457, 501(c)(18)
or 403(b) of the Code, will exceed the limit

 

D-1



--------------------------------------------------------------------------------

imposed on the Participant by section 402(g) of the Code for the taxable year in
which the deferral occurred. The Employer shall notify the Plan on behalf of the
Participant where the excess deferrals occur in the Plan or the combined plans
of the Employer and Affiliates.

1.1.4. Determination of Income or Loss. The excess deferrals shall be adjusted
for income or loss. Unless the Committee and the recordkeeper for the Plan agree
otherwise in writing, the income or loss allocable to excess deferrals shall be
equal to the sum of:

 

  (a) Income or Loss for the Plan Year. The income or loss allocable to excess
deferrals for the Plan Year shall be determined by multiplying the income or
loss allocable to the Participant’s elective contributions for the Plan Year
ending within such preceding taxable year by a fraction, the numerator of which
is the excess deferrals on behalf of the Participant for such preceding taxable
year and the denominator of which is the Participant’s Retirement Savings
Account balance attributable to elective contributions on the Valuation Date
coincident with or immediately before the last day of such preceding taxable
year.

 

  (b) Income or Loss for the Gap Period. The excess deferrals shall also be
adjusted for income or loss for the period between the Valuation Date coincident
with or immediately before the last day of such preceding taxable year and the
date of distribution (the “gap period”). The income or loss allocable to the
excess deferrals for the gap period shall be equal to ten percent (10%) of the
income or loss allocable to the distributable excess deferrals for the
applicable taxable year (as determined in (a) above) multiplied by the number of
whole calendar months that have elapsed since the end of such taxable year
including the month of distribution if distribution occurs after the fifteenth
(15th) of such month.

1.1.5. Accounting for Excess Deferrals. Excess deferrals shall be distributed
from the Participant’s Retirement Savings Account.

1.1.6. Orphaned Matching Contributions. If excess deferrals are distributed
pursuant to this Section 1.1, applicable matching contributions under
Section 3.3 of the Plan Statement shall be treated as forfeitures and
reallocated as provided in Section 6.2 of the Plan Statement.

 

D-2



--------------------------------------------------------------------------------

SECTION 2

SECTION 401(k) COMPLIANCE

This Plan satisfies the nondiscrimination requirements of section 401(k) of the
Code using the alternative method set forth in section 401(k)(12) of the Code.

SECTION 3

SECTION 401(m) COMPLIANCE

This Plan satisfies the nondiscrimination requirements of section 401(m) of the
Code using the alternative method set forth in section 401(m)(11) of the Code.

 

D-3



--------------------------------------------------------------------------------

SUGGESTED RESOLUTIONS

FOR MEETING OF

BOARD OF DIRECTORS

OF

ENTEGRIS, INC.

WHEREAS, Entegris, Inc. (“Entegris”) has established and maintains a 401(k) and
profit sharing plan which, in its most recent amended and restated form, is
embodied in a document dated August 5, 2005 and entitled “ENTEGRIS, INC. 401(k)
SAVINGS AND PROFIT SHARING PLAN (2005 Restatement)” and as amended by two
amendments (collectively referred to as the “Plan Statement”); and

WHEREAS, Entegris wishes to amend the Plan Statement to bring the Plan Statement
into compliance with the final 401(k) and 401(m) regulations which are effective
for plan years beginning on or after January 1, 2006;

NOW, THEREFORE, BE IT RESOLVED, That the document entitled “THIRD AMENDMENT OF
ENTEGRIS, INC. 401(k) SAVINGS AND PROFIT SHARING PLAN (2005 Restatement)” is
hereby approved and adopted effective as of the dates stated therein.

RESOLVED FURTHER, That the officers of this corporation are authorized and
directed to take all actions necessary or desirable to carry said document into
full force and effect and to cause said document to be presented, together with
such supporting data as may be necessary, to any agency or agencies of the
government for ruling as to whether the same complies with the pertinent
provisions of the Internal Revenue Code and, in particular, sections 401(a) and
401(k) thereof, and other applicable provisions of law with authority to make
any changes thereof which may be necessary or desirable, in their opinion, in
order to obtain a favorable ruling from said agency or agencies.